 

 
NOTE
 
 
SBA Loan #
XXXXXXXX-XX
SBA Loan Name
ImageWare Systems, Inc.
Date
April 30, 2020
Loan Amount
$1,570,600.00
Interest Rate
One percent (1.0%) fixed rate note
Borrower
ImageWare Systems, Inc.
Operating Company
ImageWare Systems, Inc.
Lender
COMERICA BANK

 
1.
PROMISE TO PAY:
 
In return for the Loan, Borrower promises to pay to the order of Lender the
amount of One Million Five Hundred Seventy Thousand Six Hundred And 00/100
Dollars, interest on the unpaid principal balance, and all other amounts
required by this Note.
 
2.
DEFINITIONS:
 

“Collateral” means any property taken as security for payment of this Note or
any guarantee of this Note.
 
“Guarantor” means each person or entity that signs a guarantee of payment of
this Note.
 
“Loan” means the loan evidenced by this Note.
 
“Loan Documents” means the documents related to this loan signed by Borrower,
any Guarantor, or anyone who pledges collateral.
 
“SBA” means the Small Business Administration, an Agency of the United States of
America.
 
  

 

 
 
3.
PAYMENT TERMS:
 
Borrower must make all payments at the place Lender designates. The payment
terms for this Note are:
 

1.
Maturity: This Note will mature in 2 years from date of Note.
 
2.
Repayment Terms:
 
The interest rate is 1.00% per year.
 
Lender will apply each installment payment first to pay interest accrued to the
day Lender receives the payment, then to bring principal current, then to pay
any late fees, and will apply any remaining balance to reduce principal.
 
Loan Prepayment:
Notwithstanding any provision in this Note to the contrary:
 
Borrower may prepay this Note. Borrower may prepay 20 percent or less of the
unpaid principal balance at any time without notice. If Borrower prepays more
than 20 percent and the Loan has been sold on the secondary market, Borrower
must:
 
a.
Give Lender written notice;
b.
Pay all accrued interest; and
c.
If the prepayment is received less than 21 days from the date Lender receives
the notice, pay an amount equal to 21 days' interest from the date lender
receives the notice, less any interest accrued during the 21 days and paid under
subparagraph b., above.
 
If Borrower does not prepay within 30 days from the date Lender receives the
notice, Borrower must give Lender a new notice.
 
All remaining principal and accrued interest is due and payable 2 years from
date of Note.
 
3.
Additional Terms:

 
Payment Dates: 
 
Borrower shall make monthly payments of interest and principal commencing of
November 1st, 2020 (the “First Payment Date”), and continuing on the 1st day of
each month through the term of this Note. Although no payments will be due until
the First Payment Date, Borrower acknowledge(s) and agree(s) that this Note will
begin accruing interest from the date of this Note.
 
Payment Amount:
 
Each monthly payment shall be in the amount which would fully amortize the
principal balance outstanding under this Note as of the First Payment Date,
inclusive of accrued interest, in equal monthly payments over the remaining term
of this Note.
 
Lender must adjust the payment amount at least annually as needed to amortize
principal over the remaining term of the Note.
 
 

 
 
4.
DEFAULT:
 

Borrower is in default under this Note if Borrower does not make a payment when
due under this Note, or if Borrower or Operating Company:
 

A.
Fails to do anything required by this Note and other Loan Documents;
 
B.
Defaults on any other loan with Lender;
 
C.
Does not preserve, or account to Lender’s satisfaction for, any of the
Collateral or its proceeds;
 
D.
Does not disclose, or anyone acting on their behalf does not disclose, any
material fact to Lender or SBA;
 
E.
Makes, or anyone acting on their behalf makes, a materially false or misleading
representation to Lender or SBA;
 
F.
Defaults on any loan or agreement with another creditor, if Lender believes the
default may materially affect Borrower’s ability to pay this Note;
 
G.
Fails to pay any taxes when due;
 
H.
Becomes the subject of a proceeding under any bankruptcy or insolvency law;
 
I.
Has a receiver or liquidator appointed for any part of their business or
property;
 
J.
Makes an assignment for the benefit of creditors;
 
K.
Has any adverse change in financial condition or business operation that Lender
believes may materially affect Borrower’s ability to pay this Note;
 
L.
Reorganizes, merges, consolidates, or otherwise changes ownership or business
structure without Lender’s prior written consent; or
 
M.
Becomes the subject of a civil or criminal action that Lender believes may
materially affect Borrower’s ability to pay this Note.
 
5.
LENDER’S RIGHTS IF THERE IS A DEFAULT:
 
Without notice or demand and without giving up any of its rights, Lender may:
 
A.
Require immediate payment of all amounts owing under this Note;
 
B.
Collect all amounts owing from any Borrower or Guarantor;
 
C.
File suit and obtain judgment;
 
D.
Take possession of any Collateral; or
 
E.
Sell, lease, or otherwise dispose of, any Collateral at public or private sale,
with or without advertisement.
 
6.
LENDER’S GENERAL POWERS:
 
Without notice and without Borrower’s consent, Lender may:
 
 

 
 
A.
Bid on or buy the Collateral at its sale or the sale of another lienholder, at
any price it chooses;
 
B.
Incur expenses to collect amounts due under this Note, enforce the terms of this
Note or any other Loan Document, and preserve or dispose of the Collateral.
Among other things, the expenses may include payments for property taxes, prior
liens, insurance, appraisals, environmental remediation costs, and reasonable
attorney’s fees and costs. If Lender incurs such expenses, it may demand
immediate repayment from Borrower or add the expenses to the principal balance;
 
C.
Release anyone obligated to pay this Note;
 
D.
Compromise, release, renew, extend or substitute any of the Collateral; and
 
E.
Take any action necessary to protect the Collateral or collect amounts owing on
this Note.
 
7.
WHEN FEDERAL LAW APPLIES:
 
When SBA is the holder, this Note will be interpreted and enforced under federal
law, including SBA regulations. Lender or SBA may use state or local procedures
for filing papers, recording documents, giving notice, foreclosing liens, and
other purposes. By using such procedures, SBA does not waive any federal
immunity from state or local control, penalty, tax, or liability. As to this
Note, Borrower may not claim or assert against SBA any local or state law to
deny any obligation, defeat any claim of SBA, or preempt federal law.
 
8.
SUCCESSSORS AND ASSIGNS:
 

Under this Note, Borrower and Operating Company include the successors of each,
and Lender includes its successors and assigns.
 

9.
GENERAL PROVISIONS:
 

A.
All individuals and entities signing this Note are jointly and severally liable.
 
B.
Borrower waives all suretyship defenses.
 
C.
Borrower must sign all documents necessary at any time to comply with the Loan
Documents and to enable Lender to acquire, perfect, or maintain Lender’s liens
on Collateral.
 
D.
Lender may exercise any of its rights separately or together, as many times and
in any order it chooses. Lender may delay or forgo enforcing any of its rights
without giving up any of them.



 
E.
Borrower may not use an oral statement of Lender or SBA to contradict or alter
the written terms of this Note.



 
F.
If any part of this Note is unenforceable, all other parts remain in effect.
 
G.
To the extent allowed by law, Borrower waives all demands and notices in
connection with this Note, including presentment, demand, protest, and notice of
dishonor. Borrower also waives any defenses based upon any claim that Lender did
not obtain any guarantee; did not obtain, perfect, or maintain a lien upon
Collateral; impaired Collateral; or did not obtain the fair market value of
Collateral at a sale.
 

 
 
10.
STATE SPECIFIC PROVISIONS:
 
ARIZONA (for residents of Arizona):
In no event shall the interest payable under this Note at any time exceed the
maximum rate permitted by law.
 

CALIFORNIA (for residents of California):
In no event shall the interest payable under this Note at any time exceed the
maximum rate permitted by law. THE MAXIMUM INTEREST RATE SHALL NOT EXCEED THE
HIGHEST APPLICABLE USURY CEILING.
 

MICHIGAN (for residents of Michigan):
In no event shall the interest payable under this Note at any time exceed the
maximum rate permitted by law. THE MAXIMUM INTEREST RATE SHALL NOT EXCEED 25%
PER ANNUM OR THE HIGHEST APPLICABLE USURY CEILING, WHICHEVER IS LESS.
 

FLORIDA (for residents of Florida):
In no event shall the interest payable under this Note at any time exceed the
maximum rate permitted by law. IF THE LOAN AMOUNT IS GREATER THAN $500,000, THE
MAXIMUM INTEREST RATE SHALL NOT EXCEED 25% PER ANNUM OR THE HIGHEST APPLICABLE
USURY CEILING, WHICHEVER IS LESS. IF THE LOAN AMOUNT IS LESS THAN OR EQUAL TO
$500,000, THE MAXIMUM INTEREST RATE SHALL NOT EXCEED 18% PER ANNUM OR THE
HIGHEST APPLICABLE USURY CEILING, WHICHEVER IS LESS.
 
If Borrower is an individual, Borrower consent(s) pursuant to Section
222.11(2)(b), Florida Statutes, to attachment or garnishment to the fullest
extent permitted therein.
 

TEXAS (for residents of Texas):
In no event shall the interest payable under this Note at any time exceed the
Maximum Rate. The term "Maximum Rate", as used herein, shall mean at the
particular time in question the maximum nonusurious rate of interest which,
under applicable law, may then be charged on this Note. If on any day the
applicable interest rate(s) hereunder in respect of any Indebtedness under this
Note shall exceed the Maximum Rate for that day, the rate of interest applicable
to such Indebtedness shall be fixed at the Maximum Rate on that day and on each
day thereafter until the total amount of interest accrued on the unpaid
principal balance of this Note equals the total amount of interest which would
have accrued if there had been no Maximum Rate. If such maximum rate of interest
changes after the date hereof, the Maximum Rate shall be automatically increased
or decreased, as the case may be, without notice to the undersigned from time to
time as of the effective date of each change in such maximum rate. For purposes
of determining the Maximum Rate under the law of the State of Texas, the
applicable interest rate ceiling shall be the "weekly ceiling" from time to time
in effect under Chapter 303 of the Texas Finance Code, as amended.
 

This Note and all other documents, instruments and agreements evidencing,
governing, securing, guaranteeing or otherwise relating to or executed pursuant
to or in connection with this Note or the Indebtedness evidenced hereby (whether
executed and delivered prior to, concurrently with or subsequent to this Note),
as such documents may have been or may hereafter be amended from time to time
(the "Loan Documents") are intended to be performed in accordance with, and only
to the extent permitted by, all applicable usury laws. If any provision hereof
or of any of the other Loan Documents or the application thereof to any person
or circumstance shall, for any reason and to any extent, be invalid or
unenforceable, neither the application of such provision to any other person or
circumstance nor the remainder of the instrument in which such provision is
contained shall be affected thereby and shall be enforced to the greatest extent
permitted by law.
 

 
 
10.
STATE-SPECIFIC PROVISIONS: (CONTINUED)
 

TEXAS (Continued):
 

It is expressly stipulated and agreed to be the intent of the holder hereof to
at all times comply with the usury and other applicable laws now or hereafter
governing the interest payable on the indebtedness evidenced by this Note. If
the applicable law is ever revised, repealed or judicially interpreted so as to
render usurious any amount called for under this Note or under any of the other
Loan Documents, or contracted for, charged, taken, reserved or received with
respect to the indebtedness evidenced by this Note, or if Lender’s exercise of
the option to accelerate the maturity of this Note, or if any prepayment by the
undersigned or prepayment agreement results (or would, if complied with, result)
in the undersigned having paid, contracted for or being charged for any interest
in excess of that permitted by law, then it is the express intent of the
undersigned and Lender that this Note and the other Loan Documents shall be
limited to the extent necessary to prevent such result and all excess amounts
theretofore collected by Lender shall be credited on the principal balance of
this Note or, if fully paid, upon such other Indebtedness as shall then remain
outstanding (or, if this Note and all other Indebtedness have been paid in full,
refunded to the undersigned), and the provisions of this Note and the other Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectable hereunder and thereunder reduced, without the necessity of the
execution of any new document, so as to comply with the then applicable law, but
so as to permit the recovery of the fullest amount otherwise called for
hereunder or thereunder. All sums paid, or agreed to be paid, by the undersigned
for the use, forbearance, detention, taking, charging, receiving or reserving of
the indebtedness of the undersigned to Lender under this Note or arising under
or pursuant to the other Loan Documents shall, to the maximum extent permitted
by applicable law, be amortized, prorated, allocated and spread throughout the
full term of such indebtedness until payment in full so that the rate or amount
of interest on account of such indebtedness does not exceed the usury ceiling
from time to time in effect and applicable to such indebtedness for so long as
such indebtedness is outstanding. To the extent federal law permits Lender to
contract for, charge or receive a greater amount of interest, Lender will rely
on federal law instead of the Texas Finance Code, as supplemented by Texas
Credit Title, for the purpose of determining the Maximum Rate. Additionally, to
the maximum extent permitted by applicable law now or hereafter in effect,
Lender may, at its option and from time to time, implement any other method of
computing the Maximum Rate under the Texas Finance Code, as supplemented by
Texas Credit Title, or under other applicable law, by giving notice, if
required, to the undersigned as provided by applicable law now or hereafter in
effect. Notwithstanding anything to the contrary contained herein or in any of
the other Loan Documents, it is not the intention of Lender to accelerate the
maturity of any interest that has not accrued at the time of such acceleration
or to collect unearned interest at the time of such acceleration.
 

THIS WRITTEN LOAN AGREEMENT (AS DEFINED BY SECTION 26.02 OF THE TEXAS BUSINESS
AND COMMERCE CODE) REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
 

 
 
11.
BORROWER’S NAME(S) AND SIGNATURE(S):
 
By signing below, each individual or entity becomes obligated under this Note as
Borrower.
  

 
Borrower:

 

ImageWare Systems, Inc.  

 

By: /s/ Wayne G. Wetherell
Name: Wayne G. Wetherell
Title: Corporate Secretary

 

 
 
 
